OFFICE   OF ’ THE ATTORNEYGENERAL   OF TEXAS
                                AUSTIN




.
    _-
     .:.

                                        1                Rorolutlon
    X4.                     814 va‘ 844*iioa3 or the Oon8tl~tiion or
    the                      0ea aa
                                  tL Sollrrrt




                                            oolnmd   and all
                                            an& Bhe'tatem her&a
           au$hodae& ax& levied dm.lX be the avaIlable aohool
           fun&, 00 uh5ah tha Legirlalmre 188 ad& not exoedlllrg
           on. pep oeno annually e? *ha totaf value 0r me per-
           manent 44ho41 tomb;,nwh r4lru ti4be a444rtaineCIby
          ths Board of EduoaMon unt.11 Obh4EWit36 provided by
          law, and the arailable  lhool fund 8haJ.lbe applied
          annually to the rapport or the publlo rzw 8ehoola.
          Ard no law #hall over be maoted approBriatla8 rnjr
          part or the wxmanent QP available sahool Nnd to
          any oth4ipwporo    whatever nor fihall,thrbame, or
          aru dart thereor ever be l--
                                     xnwmlated
                                         -       to or uaea rm




          to thelr   ttoholamtio population   and appliell


              _Art&    V&I, BootIon 5 ot the Oott&~tution ot the Btad
     or Texam, tr ihi~$ioal   with the wotislcms  qu98ed above l’rord the
     40mmitta4 lubntitato   ror Senate Joint Re8aUtioa Ho, 4, exempt
     thaS,the opmaf0te6 8ybstitMAe aada to Ar%Iols VX, Beaflon 5, the
     wortlnrfriohem    ~undarlineid
                                  In the above quotation.
              The Oomtitution or the Stat8 or Toxae a8 present pmw%aes
     ror the m. orthm Am%labXe Sohool Fund to protlde rme textbooka
     Ow   rOr 8h6 WI6 Of~wma            ats4n(llng a4 pub1%4 fr40 44hO4b Of
     ---
     this State.     Arti       vxx. Beation 3. or th4 aonr;tit~tiott
                                                                    0r the
,_   State or Toxa8;      eontalmvbhe   following provlaion relating to rree
     textbookm

               -SW.. 3. One-tourkh at the r4v4nu4 dorlrad        f&m
          the 8tate 044 etioa taxem and poll tax of ona dollar
          on every lnhab"It  tent of the.State, between the agem of
          twenty-one   and &lxty yeam, Bhall be met apar& mutually
          ror thm benerlt at the publio free rohoolmI agd fn ad-
          dition bhweto, thme ahall be levied and ooUeoQed an
          annual ad valorem State tax or ewh an amount        not to
          exooed thisty-ilto     oents on the one hundYe (#&OO.OO)
          dollan valuation, as with the availahbl'6oho@l fund
          arlsln    from alI other 8ouroes wlSLb4     auitioient     to
          malntafn and mtpport the pub116 sohool8 of'thir #tate.
          ror a period or not leee than six month@ in ,+aohyear,
          end it ahall be the duty or the State Ward Of Eduoatlon
                                                                              .   816



Xonozable BP Harold Book, paso 3



     to   rot uido a           NTloient        a8tmtnt
                                                     out   Or.the8alb
     tU      ‘bo prori06       fF66       86SB book6 fOF the IW6 Or Sail-
     dren attendiry the pubUo free rrohootiin thie State)
     peaa,           ~OWSYOP,that *ad.              wbe limit 0r   ttudon
     her6b       named bo iimffioient the dMiol8 nry be met
                    rlatlott      fmm the geneml       funds   of the State
     Weaa?@D

          W6 @so tire00yourattestloa   to Artlo Z, 84otiona 6
ao& 7 Of th6 Wn~tltutloa~0r th6 stat6 or Tezam, UhiOh Mad M
rbmtmt

                  All n6n hav6 a natural and ind6fba8lb&e
         '866. 6~..
     ri&ht to rorr$%p bXmi&ht~ &id aooording t6 the dlotate6
     or theh om 0008016116.B. - man 8hdll b6 46-6lhd      to
     attOt& -6X44t 00 -Pt        W D&606 Of mX6hip,   OS t0
     mshdttattymlaistPya&alxmth%~       ooaeontd  Ik, human
     authority ought, in any oa86 whtitmiar, to ooatrol or
     ittte0r6        nitth the Pi&88
                                  of 6on86lono6 in ~tter8 of:;
     ~ollgloa,       aml no preterenoe
                                    shall mf   be given b!j law
     to, any relijgioru  80014ty01 wde of rrorahip. But it
     &wlf be the duty oi t&e Legislature to pass suoh~lrtrn
     aa may be nooenaary %o proteot e uaUq every rellgloum
     denmatlon       in the peaoeable en9oyment of its own mrd.e
     or Publ%o llorrhip."
             Web.    7.    No money 8hall be appropr%ated, or drwn
     fromthe Tzoa8uryfor tha bend18 0r any 8b4t. or ra-
     ligious 8ooletyy,theologiodl or rell&iow 8sPlinary;
     nor shall property belon&ln& to the Stat6 bo approprla-
     ted ior attyeuoh purpore8."
         fi 96aete Joint Rerolutlon Bo. 4, as a!aonded by ootittee
subs$ltute No. 1 1~~8ubmitted bp the Le&lelature and adopted by the
people, miole   VII, Seotlon 5 of the (lon8tltutlon,would then.
rmaa as quoted above.   St rod& then bs the duty of the wmrt8 to
aon8true all 8eotlons of the Q6natltutlon, ii po88lble. 80 thatall                      *
parts thereor may be @iTen effe6t. city or aan Antonio v. Toeppemeln,
104 'fox.43, 133 8. W. bib: aOP(LOta To State,6 Tex. APP. 207;
           There                      %a6onriateaoy between
                    18 08 a44488ary leg&
pmv'&Un#    fzer    textbo&6   t6 rBih!b6n   atten(LiNi
                                                the publio -46
8oh66l6 of the St886 at F6XaS urb, aho pro+ibing -06 textbooka
to th6 obiZdr6a attondln(l8ootaPiaB 10ho038. Wo aso therorore
of th, O@iOtt that th6'pOrbiQn8 Or th. OOnStitutfQn proriding
W ~-6 tutbooks tar ehtidrea attuadlxu th6 DUb%io p$         sohmh~;:
would not b6 btpaimd by the e&qt~oA o? the m6admen
VP, lkotifm 5, or the Bbate Qon8tlttion.    as pPOpOS6a 8y 00nnnitteo
SUb6tl$ut6 li000,
               k tO~Sen&te $OiRt 8~8~lt1tl0~l!iO~or
                                                 4, anb that 8h4
submirslon 6nd adoptlea or maoh 6m~ntnould       not ~16gdLlypre-
teat the oontimaa6e  oi,tho bL8t&butlon at -66 84hoslbookr          ,
to the   ahildrur    attonbizwthe
                                pt+i~ 3r46 rohoo~.
                        -,                     _'
         m th%S OpidOA; am %A a%OthOP      OpinbaS Of @S&S da-
-t,       W6 aM ~481Xi(f Qpfy.OE th6.16gak qU68tiOnS ~O86ntO~
and not upon any m+ttern at polioy whioh spy be’larolve4.
                                   ~.
                                      %~$deyyOttrS